961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WHITECLIFF, INC., Appellant,v.Louis W. SULLIVAN, M.D., U.S. Department of HHS.
No. 91-5407.
United States Court of Appeals, District of Columbia Circuit.
April 10, 1992.

Before WALD, HARRY T. EDWARDS and KAREN LECRAFT HENDERSON, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the joint motion to dismiss appeal and to remand the case to the district court for further disposition, it is


2
ORDERED that the motion be granted, and that this appeal be dismissed.   When more than one claim for relief is presented (such as a counterclaim), an order which "adjudicates fewer than all the claims" is not final and cannot be appealed absent the express direction of the district court.   Fed.R.Civ.Pro. 54(b).   In this case, the district court ruled on the merits of plaintiff's complaint, but it did not address the merits of the counterclaim, or the defenses thereto.   Thus, neither the district court's judgment filed October 10, 1991 nor its November 22, 1991 order denying the motion to alter or amend the judgment constitutes a final appealable order.


3
The Clerk is directed to issue a certified copy of this order to the district court in lieu of formal mandate.